Title: To John Adams from William Carmichael, 2 September 1785
From: Carmichael, William
To: Adams, John


          
            Sir
            St. Ildefonso 2d. Septr 1785
          
          Since I had the honor to address you the 18th. Ulto. I have received an Answer from his Excy. the Ct. de Florida Blanca to the application I made in favor of Mr Watson. That Minister writes me “that it being necessary to have precise information of the nature of the Case The proper orders are given for this purpose by the Kings direction who is disposed to manifest on this occasion all the condescension which circumstances may admit.” I seize the earliest opportunity of advising your Excellency in order that the Friends of Mr Watson may be persuaded that no endeavour will be wanting on my part to procure his release which I flatter myself I shall be able to effect. I am sorry to inform you that the Algeriens have commenced hostilities against the States. I have vague entelligence of the Capture of five of our Vessels, two of which have Arrived at Algiers, where the prizes Cargoes and Prisoners were immediately Advertized for Sale— Nine Portuguese had also been carried into that Port, These Captures & the prospect of others had so greatly incouraged these Pirates That they are arming a number of Cruizers, many of which are actually or will be soon at Sea. I make no doubt that their Example will be followed By Tunis &c &c Two Algeriens are now here on the business of the Peace between Spain and their Regency. I shall probably have an opportunity of conversing with them But not being authorized & indeed not knowing what effect these hostilities may have in America, any insinuations which thus Situated I may be able to make, will have very little Weight. Mr Jefferson informs me that he will communicate to your Excy. a safer manner of corresponding. the one of which I am Constrained to avail Myself doth not permit me to enter into details
          With Great & sincere respect / I have the honor to be / Your Excellencys / Most Obedt. Hble. Sert.
          
            Wm. Carmichael
          
        